DETAILED ACTION
The Amendment filed 01/25/21 has been entered.  Claims 19-35 are still pending.  Despite the claim amendments and Applicant’s arguments, all claims remain rejected under sections 112 and 102 as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-35 are rejected because claim 19 now first recites “two shoes” in the preamble, then defines “a first shoe” and “a second shoe,” and then refers to “one of said shoes” followed by referring twice to “said shoe.”  See claim 19, lines 2, 11, 12, 20, 21.  First, are the “first shoe” and “second shoe” the same as the previously recited “two shoes?”  If so, this double inclusion is improper and confusing.  Second, it is unclear what “said shoe” is referring to – the “first shoe,” the “second shoe” or the “one of said shoes.”  Applicant needs to be specific here. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Asai
Claim(s) 19-35 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Asai et al. (U.S. Patent No. 6,328,141).  Asai is directed to a drum brake device with automatic shoe clearance adjustment device.  See Abstract. 
Claim 19: Asai discloses a device [Fig. 4] for adjusting the clearance of a drum brake arranged between two shoes (120, 130) which cooperate with a braking surface of a drum, said shoes are moved by an actuation device which stresses them from a resting position, in which the shoes are away from said braking surface at least by a minimum operating clearance, to a braking position, in which the shoes abut against said braking surface, wherein: said clearance adjustment device comprises an extensible strut assembly (170) arranged between the shoes, which creates a reaction action on the shoes when stressed by a braking action applied by the actuation device; said extensible strut assembly comprising: a piston (171) rotationally constrained to a first shoe (130); a support (173) rotationally constrained to a second shoe (120) and slidingly connected to said piston making the strut extensible to adjust the distance of said first and second shoe; a toothed ring (172, 172a) rotational with respect to said piston and abutting against said support, by rotating said toothed ring applies an action on said piston and on said support thus extending said strut and moving away said shoes; and wherein said clearance adjustment device further comprises: a lever assembly (180, 160) having a first lever end arranged in contact with one of said shoes and biased in rotation by said shoe when said shoe is stressed by said actuation device; said lever assembly rotating about a lever pin (114, 112); and wherein said clearance adjustment device further comprises: a sliding guide (180d) associated with said lever assembly with at least one sliding guide portion (180e) thereof inserted in the extensible strut assembly; said sliding guide sliding with respect to said extensible strut assembly during the rotation of said lever assembly; and wherein said sliding guide comprises a ratchet mechanism (172a, 180e) which acts on said toothed ring so as to turn said toothed ring when said sliding guide slides with respect to said extensible strut assembly and when it exceeds a predetermined idle stroke thereof of said ratchet mechanism with respect to said toothed ring; and wherein said coupling of said sliding guide and said extensible strut assembly makes the sliding of said sliding guide possible when the reaction action, equal and contrary to the braking action, is lower than a predetermined threshold, thus allowing the ratchet mechanism to run said idle stroke and possibly actuate said toothed ring extending said extensible strut assembly; and wherein said coupling of said sliding guide and said extensible strut assembly prevents the sliding of said sliding guide when the reaction action, equal and contrary to the braking action, is higher than a predetermined threshold, thus preventing the ratchet mechanism, when said threshold is reached, from actuating said toothed ring and preventing the extension of said extensible strut assembly.  See Figs. 4-6.  Note: “threshold” may be construed broadly. 
Claim 20: Asai discloses that the piston has an externally threaded piston stem (left side of 171); and wherein said support comprises a support housing (173) which slidingly accommodates said piston stem.  See Fig. 5. 
Claim 21: Asai discloses that said support comprises a support abutting surface.  See Fig. 5. 
Claim 22: Asai discloses that said toothed ring comprises a ring body (172) having a threaded hole screwed to said threaded piston stem.  See Fig. 5. 
Claim 23: Asai discloses that said threaded ring comprises a ring abutting surface adapted to cooperate, either directly or indirectly, with said support abutting surface.  See Fig. 5. 
Claim 24: Asai discloses that said ratchet mechanism is a one-way ratchet mechanism which cooperates with the toothed ring comprising ring teeth (172a) shaped with a slide-shaped tooth side, which allows the ratchet mechanism to climb over the tooth on which the ratchet mechanism acts, and with a coupling tooth side (180e), which makes the coupling of the ratchet mechanism and the rotation of the toothed ring possible.  See Figs. 5, 12. 
Claim 25: Asai discloses that said ratchet mechanism comprises an elastic clip body (180d); said body is connected to said sliding guide so as to allow one ratchet-shaped clip end to couple with a tooth of said toothed ring, in its movement when it must rotate said ring nut, and climb over said tooth being elastically deformed, in its movement opposite to the previous one; and/or wherein said body is connected to said lever assembly.  See Fig. 5. 
Claim 26: Asai discloses that said lever assembly comprises a first bar (180) rotationally connected to said lever pin; and wherein said lever assembly comprises a second bar (160) rotationally connected with respect to said first bar; and wherein said first bar comprises a first bar abutting surface; and said second bar comprises a second bar abutting surface; and wherein said lever assembly comprises elastic lever elements which constantly bias said first bar abutting surface to abut against said second bar abutting surface taking, when it is not stressed, said lever assembly to resting position and returning said lever assembly to this resting position at least when the braking action ceases, said elastic lever elements allowing the relative rotation of said second bar with respect to said first bar, at least when the braking action is greater than said predetermined threshold, thus avoiding the sliding of said sliding guide.  See Figs. 4-6.
Claim 27: Asai discloses that said lever assembly comprises a single lever bar (180d), said single lever bar comprising an elastic lever portion which allows the bending of the lever assembly when the braking force is greater than said predetermined threshold, thus avoiding the sliding of the sliding guide; and/or wherein a torsional return spring (513) is provided between said lever assembly and said single lever bar.  See Fig. 13. 
Claim 28: Asai discloses that said sliding guide is rotationally connected to said lever assembly; and wherein said lever assembly comprises a lever slot (161 or hole in 180) within which a guide rotation pin integral (114) with said sliding guide is guided.  See Figs. 4, 5. 
Claim 29: Asai discloses that said sliding guide comprises two tines (480e, 490) arranged straddling said toothed ring; and wherein said at least one one tine is arranged, either directly or indirectly, in contact between said toothed ring and said support; and wherein said tine comprises opposite tine abutting surfaces, which are sandwiched between said support abutting surface and said ring abutting surface when the braking force is greater than a predetermined threshold force; and/or wherein a washer and/or a plate is interposed between said opposite tine abutting surfaces and said support abutting surface and said ring abutting surface.  See Figs. 10-12; col. 12, lines 43-51. 
Claim 30: Asai discloses that elastic shoe return elements (115) are provided between said two shoes, thus sandwiching said extensible strut assembly.  See Fig. 4. 
Claim 31: Asai discloses that the lever return elastic elements are provided between said lever assembly and said shoe which constantly return said lever assembly into permanent contact with said shoe.  See Fig. 4. 
Claim 32: Asai discloses a containing body (110) accommodates at least in part said lever assembly and said support and supports said lever pin.  See Fig. 4. 
Claim 33: Asai discloses that said ratchet mechanism rotationally actuates said toothed ring during the actuation of the brake, when the brake force is lower than a predetermined threshold force.  See Fig. 4 (“threshold force” may be construed broadly). 
Claim 34: Asai discloses that said ratchet mechanism rotationally actuates said toothed ring during the return to resting position of said lever assembly.  See Figs. 4-6. 
Claim 35: see claim 19 above. 

Response to Arguments
Applicant's arguments filed 01/25/21 have been fully considered but they are not persuasive. 
First, it should be noted that the scope of the claims has been slightly changed in light of Applicant’s claim amendments.  Specifically, claim 19 now recites that the support is rotationally constrained to a different shoe (the “second shoe”) than the one the piston is rotationally constrained to (the “first shoe”).  In addition, claim 20 also has been amended to ensure that there is only one piston in the “extensible strut assembly,” not two.  
In light of these modifications, the application of the Asai reference has also been modified.  Specifically, the clearance adjustment device in Asai is now composed of an “extensible strut assembly” (170) and a “lever assembly” (180 and/or 160).  Applicant’s brief and only argument, which is directed to the actuation device (150, 151), is now moot.  See Remarks, pages 10-11.  The two Asai assemblies now currently relied upon properly meet all limitations of claim 19.  Claim 19 is still problematic, however, especially with repeated references to “said shoe” when multiple shoes have been defined (the “first shoe” and the “second shoe”) and referred to (“one of said shoes”).  The indefiniteness of the claim language permits broad applications of the prior art. 
Clarifying amendments are required.  For the foregoing reasons, all pending claims remain rejected as detailed above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        January 27, 2021